Citation Nr: 1224923	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  04-27 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether a May 1971 rating decision which denied claims of entitlement to service connection for a skin disease of the feet, for a lymph node infection, and for a right shoulder disability was clearly and unmistakably erroneous.

2.  Whether a May 1971 rating decision which denied entitlement to service connection for a genitourinary disorder, to include traumatic phimosis and balanitis, was clearly and unmistakably erroneous.


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966, to include a tour of combat duty in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Fort Harrison, Montana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which found no clear and unmistakable error (CUE) in prior rating decisions.

In November 2006, the Board issued a decision dismissing the allegation of CUE in a May 1971 decision denying service connection for a genitourinary condition, and remanding the question of CUE in the same May 1971 decision with respect to denial of service connection for a skin disease of the feet, for a lymph node infection, and for a right shoulder disability.

In September 2008, the Board denied the allegation of CUE in a May 1971 decision denying service connection for a skin disease of the feet, for a lymph node infection, and for a right shoulder disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2011 issued a memorandum decision setting aside the Board's September 2008 decision with regard to the question of CUE in the same May 1971 decision denying service connection for a skin disease of the feet, for a lymph node infection, and for a right shoulder disability.  That issue was remanded, as was the unadjudicated issue of TDIU entitlement.

Although in an extensive discussion of its jurisdiction and the issues before it the Court stressed that the Board's November 2006 decision was final and not subject to review by CAVC, the Court nonetheless found that the Board had failed to address the allegation of CUE in the May 1971 denial of service connection for a genitourinary condition in connection with other CUE allegations related to that decision.  The issue with regard to the genitourinary condition is therefore listed as a current issue based on the Court's conferring of jurisdiction to the Board.  

The Veteran requested, and was scheduled for, a local hearing at the RO in October 2004.  The Veteran failed to report for the examination; he contends that he actually requested cancellation of the hearing.  In either case, the request has been withdrawn and there is no pending hearing request.

The issue of entitlement to a finding of total disability based on individual unemployability (TDIU) due to service connected disabilities has been raised by the record; the Veteran made allegation that he is unable to work due to service connected headaches on his June 2008 substantive appeal.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have before it any evaluation issue which could place the TDIU matter on appeal.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  This action by the Board is consistent with and fulfills the Court's June 2011 directive.


FINDINGS OF FACT

1.  Service connection for a skin disease of the feet, for a lymph node infection, and for a right shoulder disability was denied in an unappealed May 1971 rating decision.

2.  The May 1971 decision did not contain any error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

3.  The Veteran filed his initial claim of service connection for a genitourinary condition, described as infection and skin growth around the urethra, on February 10, 1971.

4.  The May 1971 rating decision denied service connection for a genitourinary condition, to include traumatic phimosis and balanitis. 

5.  Based upon receipt of additional relevant evidence within a year of the May 1971 decision, a November 1972 rating decision reconsidered the issue and granted entitlement to service connection for balanitis, status post circumcision, effective from February 10, 1971, the date of receipt of the initial claim of service connection.


CONCLUSIONS OF LAW

1.  There was no CUE in that portion of the May 1971 rating decision that denied service connection for a skin condition of the feet, a lymph node infection and a right shoulder disorder.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.105(a) (2011). 

2.  The claim of CUE in the May 1971 rating decision with regard to entitlement to service connection for a genitourinary condition is rendered moot by the November 1972 rating determination granting such claim.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (1971). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Reversal or revision of prior decisions due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the law and regulations, and consequently the notice and development provisions do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  Furthermore, the provisions of reasonable doubt under 38 C.F.R. § 3.102 are not for consideration in CUE claims. 

CUE Claims

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision. Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  

The Court has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14. 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id. 

Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

	Skin, Lymph Nodes, and Right Shoulder

The appellant contends that CUE exists in the unappealed May 1971 rating decision wherein the Lincoln, Nebraska, RO denied service connection for a skin condition of the feet, a lymph node infection and a right shoulder condition.  The appellant asserts that the facts before the adjudicators in May 1971 were not applied or ignored, i.e. that he was a combat veteran, that he did not undergo a service separation examination in January 1966, and that his statements in support of his claims were ignored. 

There is no evidence that the correct facts as they were known in May 1971 were not before the RO.  At the time of the promulgation of the May 1971 rating decision, the RO had for review the appellant's service medical records; his March 1971 claims for benefits submitted on VA Form 21-526; a March 1971 private urologist report; a March 1971 private doctor report; a VA Form 21-4138 dated in April 1971; and the reports of the VA examinations conducted in April 1971.  Based on a review of that evidence, it was the decision of the RO that service connection for a skin disorder of the feet, a lymph node infection and a right shoulder disorder was not warranted. 

Review of the service medical records reveals that the appellant underwent a service entrance examination in December 1963.  The associated report of medical history indicates that the appellant had given a history of a right shoulder problem in 1962; he also wrote that he had fallen 35 feet onto concrete, striking his head and shoulder in 1962.  On physical examination, no skin condition, whether of the feet or of the lymph nodes, was found.  No right shoulder disorder was noted on examination, either.  The appellant sought treatment for pain in his right clavicle in July 1965.  The next month, he complained of recurrent right shoulder pain.  In September 1965, the appellant was treated for a bee sting of his right lower leg; there was some swelling of the leg.  In November 1965, the appellant was treated for sores on his right arm.  A Battalion Aid Station form from the 1st Battalion, 18th Infantry, states that the appellant had undergone a medical inspection on 5 January 1966, that he had had the required immunizations and that he was free of any communicable disease. 

The service medical records include a Standard Form 89, Report of Medical History, dated 12 January 1966.  The purpose of the examination as stated on the form was "separation" and the appellant reported that his health was good.  He also reported having experienced a clavicle separation in 1962; he wrote "r.s." over that statement.  In addition, the appellant wrote that, in 1962, he had fallen "35 ft. onto concrete striking head and (L) shoulder."  The associated report of examination indicates that the appellant was clinically normal.  The chest x-ray report was negative, as was the veteran's urine testing and the serology testing; each test form indicates that the test was requested on 12 January 1966, and performed on 12 January 1966. 

In the appellant's March 1971 VA Form 21-526, there is a claim for submersion foot (from wading in swamps) December 1965, jungle rot on arms 1965, and lymph node infection 1965.  Neither March 1971 private medical report makes any reference to the appellant's feet, his lymph nodes or his right arm; the doctors' sole concern was the Veteran's diagnosed prostatitis and damage to the meatus of his penis.  In his April 1971 VA Form 21-4138, Statement in Support of Claim, the appellant said that he had fractured his right shoulder while high jumping in about April 1962.  The appellant also stated that his right shoulder had snapped in September 1965, when he was pushing a jeep and consequently started giving him pains.  He said that he received treatment for the right shoulder that included injections in the right shoulder.  The appellant also stated that he had not received any treatment for his right shoulder since his discharge from service.  However, he stated, "it bothers me once in a while."  The VA Form 21-4138 contained no mention of any skin condition of the feet or of any lymph node infection. 

In April 1971, the appellant underwent a VA medical examination.  He reported having had some scratches and cuts on his right arm.  He said that he had had some enlargement of the lymph glands under the arms for which he had received treatment with resultant clearing of the condition.  The appellant reported some infection in the right foot among the toes about the same time in 1965.  The appellant presented current complaints of some skin infection between the toes and on the right foot.  On physical examination, there was some scaling in between the toes of the right foot; otherwise his skin was clear.  All joints of the upper and lower extremities had full range of motion in flexion and extension. 

The appellant also underwent a VA dermatological examination in April 1971; he said that he had developed nodes in his arm after cutting his arm.  The dermatologist stated that the examination revealed no residuals.  The dermatologist also noted the presence of minimal tinea pedis between the fourth and fifth toes.  The dermatologist stated that this was not incapacitating. 

The Board has carefully and thoroughly reviewed the record as it existed at the time of the May 1971 rating decision, in light of the law and regulations then in effect.  In order to find that the May 1971 decision was clearly and unmistakably erroneous, it must be concluded that the evidence of record at the time that decision was rendered was such that the only possible conclusion-- based on the available evidence of record-- was that the appellant was suffering from a skin condition of his feet due to service, lymph node infection, and a right shoulder condition that were due to service.  Clear and unmistakable error requires that error appear undebatably.  See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Under 38 C.F.R. § 3.303(a) as it existed in 1971, service connection connoted many factors but basically meant that the facts shown by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  Here, no lymph node infection was demonstrated on the appellant's service separation examination or on the April 1971 VA medical examination.  The same is true for the claimed right shoulder condition.  As for the skin condition of the feet, the service medical records are negative for any complaint, finding, or diagnosis of any foot skin condition.  While tinea pedis was noted on VA examination in April 1971, the examiner did not indicate that the current condition was related to service.  Furthermore, the examiner specifically stated that the tinea pedis was not incapacitating. 

The appellant argues that the RO's failure to consider his combat status was a clear violation.  The Board finds that there was no CUE with respect to application of statutory or regulatory provisions to the facts of record at the time of the May 1971 rating decision.  There was no opinion of record that the appellant had any current right shoulder disorder or that he had any infected lymph node.  The medical evidence at that time did not show the existence of a chronic skin condition of the feet that had existed since service and there was no medical opinion relating the current condition to service. 

As was noted by the Court in June 2011, the Veteran derives no benefit from application of the combat presumption of 38 U.S.C.A. § 1154(b); the denial of entitlement in May 1971 was based on determinations that no current chronic disability existed, or was shown to have existed since service.  The combat presumption establishes only that an event, a disease or injury, occurred in service.  It does not satisfy the remaining elements for service connection or current disability or nexus.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Even if the combat presumptions were applied properly, there would be no CUE because there would have been no manifestly different outcome.  Grover v. West, 12 Vet. App. 109, 112 (1999).

On consideration of the evidence of record in May 1971 and the prevailing legal authority at the time, it is apparent that the denial of service connection can be said to have been supported by the evidence of record.  In other words, it was not undebatably incorrect.  The decision did not contain any error of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

Lastly, there is no evidence that the doctrine of resolving all doubt in favor of the veteran was not applied or was improperly applied at the time of the rating decision in question and that doctrine is not currently for application in a determination of CUE.  In view of the standard that error must be undebatable and about which reasonable minds cannot differ, that doctrine can never be applicable in a determination of CUE.  Rather, an error either undebatably exists or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

Therefore, the Board finds that the May 1971 rating decision was not based on CUE as it represented a reasoned application of the known facts to the law then in existence; service connection for a skin condition of the feet, for an infected lymph node and for a right shoulder disorder was denied as the factual evidence and competent medical opinion of record failed to show that the claimed pathology was due to military service.  The claim for CUE in the May 1971 rating decision, therefore, is denied. 

      Genitourinary Condition

As was noted above, the Court has conferred jurisdiction over the separate matter of whether there was CUE in the May 1971 rating decision denying service connection for a genitourinary condition.  However, this matter was previously addressed by the Board in the unappealed and final November 2006 decision.

A May 1971 rating decision denied entitlement to service connection for a genitourinary condition.  In August 1971, during the one year appellate period, the Veteran submitted additional relevant evidence on the issue, including VA treatment record.  He then submitted lay statements regarding the onset of his genitourinary disability.  These submissions required reconsideration of the May 1971 decision, and rendered it not final with respect to the GU condition.  38 C.F.R. § 3.156(a) (1971).

Upon reconsideration, a November 1972 rating decision granted entitlement to service connection for balanitis (a genitourinary condition), assigning a noncompensable disability rating effective February 10, 1971.  The effective date assigned was the date of receipt of his initial claim of service connection, thus the November 1972 rating decision cured any deficiencies in the May 1971 decision with regard to the specific issue of entitlement to service connection for a genitourinary condition.  The November 1972 decision subsumed the earlier May 1971 RO decision on the same subject.

The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  Accordingly, they are not susceptible to a collateral attack in the form of a CUE claim.  Morris v. Principi, 239 F.3d 1292 (Fed. Cir. 2001).

Thus, any CUE claims with regard to the May 1971 denial of service connection for genitourinary condition and left knee disability are rendered moot.


ORDER

Service connection for a skin disorder, a lymph node infection and a right shoulder disorder based upon CUE in the unappealed May 1971 rating decision is denied.

The claim of CUE in that the portion of the May 1971 rating decision denying entitlement to service connection for a genitourinary disorder is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


